DETAILED ACTION
This is the Office action based on the 17280065 application filed March 25, 2021, and in response to applicant’s argument/remark filed on March 21, 2022.  Claims 1-18 are currently pending and have been considered below.  
 
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 Allowable Subject Matter
Claims 13 -18 are allowed. The following is an examiner's statement of reasons for allowance.With respect to claim 13, none of the cited prior arts teaches the features “the selective deposition process comprising: providing a silicon precursor, wherein some of the silicon precursor 20 deposits on the stack; purging some of the silicon precursor, wherein some undeposited silicon precursor remains; providing an oxidizing gas, wherein the undeposited silicon precursor combines with the oxidizing gas to form undeposited silicon oxide” in the context of claim 13;
Claims 1-12 are allowed.  The following is an examiner's statement of reasons for allowance:--With respect to claim 1, none of the cited prior arts teaches the feature “selectively depositing a deposition layer on the stack, wherein portions of the deposition layer covering the layers of the second material are thicker than portions of the deposition layer covering the layers of the first material, the selectively depositing comprising: providing a first reactant, wherein some of the first reactant deposits on the stack; purging some of the first reactant, wherein some undeposited first reactant is not purged; and providing a second reactant, wherein the undeposited first reactant combines with the second reactant, wherein the combined undeposited first reactant and second reactant selectively deposits on the layers of the second material with respect to the layers of the first material, and wherein some of the second reactant reacts with the deposited first reactant to form part of the deposition layer” in the context of each of these claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Response to Arguments
Applicant's arguments filed March 21, 2022 have been fully considered as follows:
--Applicant’s arguments that the cited prior arts fail to teach all features of claim 1 are persuasive.  Claims 1-18 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS T PHAM whose telephone number is (571) 270-7670.  The examiner can normally be reached on M-F 9am-6pm CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/           Primary Examiner, Art Unit 1713